CHICKASAW CAPITAL MANAGEM ENT, LLC 6075 PoplarAvenue,Suite402 Memphis, Tennessee 38119 December 31, 2014 To:MainGate Trust c/o Board of Trustees Dear Sirs: We have been engaged as the sole investment adviser to the MainGate MLP Fund (the “Fund”), the initial series of MainGate Trust, a Delaware statutory trust (the "Trust"), pursuant to the Investment Advisory Agreement initially approved by the Trust's Board of Trustees on January 10, 2011. Effective as of April 1, 2015, we hereby agree to waive our advisory fee and/or reimburse certain operating expenses of theFund, but only to theextent necessary so that the Fund's total annual operating expenses, excluding brokerage fees and commissions; any borrowing costs (such as (a) interest and (b) dividend expenses on securities sold short); taxes; deferred income tax expense(benefit); any indirect expenses, such as such as acquired fund fees and expenses; 12b-1 fees, and extraordinary expenses, do not exceed 1.50% of the average daily net assets of each class of the Fund. Any payment by us of the Fund's organizational, offering or operating expenses is subject to repayment by the Fund in the three fiscal years following the fiscal year in which the payment was made; provided that the Fund is able to make the repayment without exceeding the 1.50% expense limitation. This Agreement shall continue in place through March 31, 2016. The Board of Trustees has sole authority to terminate the expense cap prior to its expiration and to approve recoupment payments. We understand that we may not terminate this agreement prior to this date, except that we may voluntarily agree to lower the expense cap. Very truly yours, CHICKASAW CAPITAL MANAGEMENT, LLC By:/s/Geoffrey Mavar Geoffrey Mavar The foregoing is hereby accepted.Acceptance MAINGATE TRUST By:/s/Matthew Mead Matthew Mead, Chief Executive Officer
